Citation Nr: 1822780	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-38 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.

3.  Entitlement to a rating in excess of 30 percent for service-connected chronic bronchitis and asthma.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney




ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1987 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a videoconference hearing when he filed his formal appeal, this hearing request was withdrawn in correspondence from his attorney in December 2016.  Thus the Board will proceed to adjudicate his claims at this time.

A review of the claims file reveals that the Veteran has received multiple psychiatric disorder diagnoses, to include bipolar disorder and depression.  Accordingly, the Board has re-characterized the Veteran's claim of entitlement to service connection for bipolar disorder as a claim of entitlement to an acquired psychiatric disorder, to include bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for chronic bronchitis and asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2004 rating decision denied service connection for bipolar disorder claimed as depression; the Veteran did not perfect an appeal.

2.  Evidence submitted since the May 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's acquired psychiatric disorder claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bipolar disorder is attributable to his active duty service.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied service connection for bipolar disorder is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the May 2004 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Petition

The RO previously denied the Veteran's petition to reopen his claim of service connection for bipolar disorder in a May 2004 rating decision, essentially because there was no evidence showing a relationship to service.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the May 2004 bipolar disorder decision became final because the Veteran did not submit a timely appeal, nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the May 2004 rating decision, the Veteran has submitted lay evidence of in-service symptoms, as well as statements from family members regarding his behavior both during and immediately following active duty service.  The Veteran has also submitted a letter from his VA treating psychiatrist indicating that his bipolar disorder was "more likely exacerbated during his military service" and reiterating the Veteran's statements that he was depressed and had racing thoughts during active duty military service.  This evidence was not previously considered at the time of the May 2004 rating decision, and raises a reasonable probability of substantiating the acquired psychiatric disorder claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases, including psychoses, for which medical nexus may be presumed if certain criteria are met.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As detailed above the Veteran has submitted lay evidence of his behavior in service, to include racing thoughts, little sleep, and thrill seeking in the form of surfing, sex, and drinking.  He also described one instance of spending a lot of money on clothing.  He reported that he met his future first wife during active duty service and that they had a rocky relationship, where he would often scream and insult her when she would stay out late, and then later apologize.  After she moved in with him, they later married and there was constant fighting, with the Veteran reported racing thoughts and feeling like his head was spinning.  He explained that he did not seek mental health services because he felt that doing so was for crazy losers like one of his fellow Marines who was treated like a "pariah" after seeking mental health services.  The Veteran's service treatment records are negative for any mental health treatment, and both his enlistment and separation physical examination reports do not indicate the presence of any psychiatric disorders.

After service, the Veteran reported that his marriage continued to deteriorate and he eventually attempted suicide with sleeping pills in 1992 to stop his speeding thoughts and that he later hospitalized for this but also reported that he was hospitalized in October 1991.  He reported that after his hospitalization he took on a job as a photographer but he had to leave because he could not handle the pressure and would get "crazy" with clients.  He reported that he eventually sought treatment after pressure from his family, and as a result, he was placed on mood stabilizers.  He reports that since that time everything has been a cycle of racing thoughts, suicidal ideation, and then medications.  He reported that his medications make him feel like a zombie, but his mental health symptoms prevent him from holding a job because he blows up on people.

The only record contained in the claims file documenting the Veteran's first psychiatric hospitalization is a health summary which demonstrated that he was diagnosed in November 1991 with adjustment reaction-mixed emotion, compulsive personality, and marital problems.  An April 1993 VA treatment record noted a medical history of depression.  The Veteran's February 1994 VA treatment records reveal that the Veteran reported depression, low self-esteem, being unorganized, lack of motivation, shopping sprees, not paying his bills, violent temper, and having quick highs and lows.  He reported that his symptoms started about six or seven months before his discharge from active duty service and were exacerbated by his divorce one year later.  He reported that he attempted suicide with over the counter drugs related to his divorce in 1992 and that he was hospitalized at the Miami VA Medical Center (VAMC) for 2 months.  On the basis of the foregoing, the Veteran was diagnosed with bipolar disorder in February 1994.

The Veteran's mother submitted a May 2016 lay statement indicating that the Veteran returned from active duty service seeming depressed, having no ambition, and having impaired judgment.  His stepfather submitted a May 2017 lay statement which indicated that the Veteran had been a well-behaved young man before active duty service, but when he stated working for his stepfather's photo company right after discharge, he was agitated, quick-tempered, and not responsible.  The Veteran's older sister also submitted a May 2017 lay statement indicating that the Veteran had been having mental health issues since he was 18 years old, which is the age of the Veteran when he entered active duty service.  She reported that the Veteran was a sweet and smart kid before entering active service, but that when she went to visit him during his active duty service in Hawaii, she noticed a sharp difference in him.  She reported that he drove like a madman and was drinking and partying a lot.  She also noted that after he returned home from active duty service, he was irrational, had very little impulse control, spent all of his money very quickly, and had extreme anger issues, particularly road rage.  She reported that he would talk for months on end about how he would find someone who had cut him off and make them pay.  She reported that the changes that she noticed while he was on active duty never subsided, getting continually worse over the years.

Finally, an August 2017 letter from the Veteran's VA treating psychiatrist restated the Veteran's report of symptoms of depression, lack of sleep, and racing thoughts during service and explained that that the Veteran had a suicide attempt in 1992, and that he had had multiple admissions due to suicide attempts over the course of the intervening years, with a significant suicide attempt in 2011.  He explained that the Veteran had exacerbated his bipolar depressive disorder during and after military service and that he had been dealing with this mental illness continuously since service.  He also concluded that the Veteran's diagnosis of bipolar disorder was more likely exacerbated during his military service but that he did not seek treatment for fear of being marginalized, and that he is still struggling with his mental illness and suicidal thoughts.  The Board notes that a recent April 2017 psychiatric examination conducted for the purposes of treatment revealed that the Veteran has bipolar disorder in partial remission, opioid dependence in early remission, and unspecified anxiety disorder.   

The Board finds that there is sufficient medical and lay evidence to establish service connection on the basis of continuity of symptoms.  In this regard, the Board notes that the Veteran's February 1994 diagnosis of bipolar disorder was predicated on the onset of symptoms which the Veteran reported started during his active duty service, and that one of the Veteran's treating psychiatrists acknowledged an exacerbation of bipolar disorder both during and active service was "more likely."  Moreover, as the Veteran's lay statements with regard to his mental health symptoms are corroborated by his VA treatment records, the Board finds that his lay statements are credible.  Accordingly, the Board finds that the criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


ORDER

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is granted.  


REMAND

Unfortunately, due to reasons that follow, a remand of the Veteran's increased rating claim is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's most recent VA examination for his service-connected respiratory disorder was conducted in September 2012 with a February 2013 addendum that included pulmonary function testing; however, an additional addendum opinion was provided in March 2013.  As noted by the Veteran's attorney in a November 2017 brief, there are discrepancies between the September 2012 and March 2013 examination findings.  In particular, the September 2012 VA examination report characterizes the Veteran's oral corticosteroid usage as occurring three times within the last twelve months, but the March 2013 addendum characterizes the Veteran's oral corticosteroid usage as occurring only two times within the last twelve months. 

Additionally, as pointed out by the Veteran's attorney in the November 2017 brief, the Veteran is currently prescribed Budesonide for breathing, which is a corticosteroid.  A review of the Veteran's VA treatment records document that the Veteran had an active prescription for Budesonide from August 2012 to December 2012, and that when prescribed, he has been instructed to take it twice daily.  A review of the record also reveals that the Veteran currently has an active prescription for a budesonide formoterol inhaler.  There is no discussion of the Veteran's Budesonide prescription in the September 2012, February 2013, or March 2013 examination reports.  Instead, the Veteran's corticosteroid use is noted to be intermittent in nature, occurring only twice in the preceding twelve months, and involving two short courses of prednisone.  This is not consistent with the Veteran's VA treatment records and it is unclear whether he has had additional corticosteroid treatment over the course of the appeal period.  It is also unclear whether any of the Veteran's corticosteroid treatment is considered "high dose," or whether the Veteran has been prescribed other medication considered "immunosuppressive."  

Moreover, the Board notes that several years have passed since the March 2013 addendum opinion, and the Veteran appears to have been taking Budesonide/Formoterol consistently since at least April 2016.  Therefore, since the Veteran's asthma condition may have worsened, a more contemporaneous examination should be procured.  

Finally, as the Veteran is currently in receipt of VA medical treatment for his asthma condition, any outstanding VA treatment records should be procured. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his respiratory disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  This history should include a detailed review of the Veteran's medication history, to include notation of any systemic corticosteroid or immunosuppressive medications and whether any such medication is considered "high dose" consistent with the rating criteria of 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's respiratory disability and its impact on his daily activities and ability to work.  To the extent possible, the examiner should also comment on the Veteran's systemic corticosteroid or immunosuppressive medications usage, to include whether the Veteran has taken "high dose" systemic corticosteroids or immunosuppressive medications, the frequency of the Veteran's asthma attacks, and history of asthma attacks resulting in respiratory failure, and/or monthly visits to a physician for required care of asthma exacerbations from June 19, 2011 onwards.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


